              Case 3:18-cv-06643-MMC Document 14 Filed 12/04/18 Page 1 of 4



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 KIMBERLY FRIDAY (MABN 660544)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7102
 7        FAX: (415) 436-6748
          kimberly.friday@usdoj.gov
 8
   Attorneys for the United States
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,          )               CASE NO. 3:18-CV-06643-MMC
                                        )
13         Plaintiff,                   )
                                        )               JOINT REQUEST TO POSTPONE CASE
14      v.                              )               MANAGEMENT CONFERENCE;
                                        )               [PROPOSED] ORDER
15   UNITED MICROELECTRONICS            )
     CORPORATION; FUJIAN JINHUA         )
16   INTEGRATED CIRCUIT, CO., LTD.; and )
     CHEN ZHENGKUN a.k.a. STEPHEN CHEN, )
17                                      )               CMC Date: Friday, December 14, 10:30 a.m.
                                        )               450 Golden Gate Avenue
18         Defendants.                  )               Courtroom 7, 19th Floor
                                        )
19

20          Plaintiff United States of America (“United States”) and defendant United Microelectronics
21 Corporation (“UMC”) stipulate and request that the Case Management Conference set for Friday,

22 December 14, 2018, at 10:30 a.m. be rescheduled to a later date. In support of this request, the parties

23 state:

24      1. The United States filed this action against UMC and co-defendants Chen Zhengkun a.k.a.
25 Stephen Chen and Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”) on November 1, 2018.

26      2. Consistent with Federal Rule of Civil Procedure 4(m), the United States has 90 days, until
27 January 30, 2019, to serve the complaint upon the defendants.

28
     18-CV-6643-MMC                       1
     STIPULATION TO POSTPONE CMC; [PROPOSED] ORDER
              Case 3:18-cv-06643-MMC Document 14 Filed 12/04/18 Page 2 of 4



 1      3. As set forth in the attached declaration, counsel for the United States has conferred with counsel

 2 retained by Mr. Chen in the related criminal matter (18-cr-465-MMC). Counsel has advised the

 3 government that she does not represent Mr. Chen in this matter.

 4      4. As set forth in the attached declaration, counsel for the United States had conferred with counsel

 5 retained by Jinhua in the related civil and criminal matters (18-cr-465-MMC; 17-cv-6932-MMC). Both

 6 counsel have advised the government that they do not represent Jinhua in this matter.

 7      5. Accordingly, the United States intends to move forward with service of the summons and

 8 complaint upon Mr. Chen and Jinhua, and anticipates that service will be completed by January 30,

 9 2019.

10      6. UMC is represented by counsel in this matter. The United States has requested that UMC waive

11 service of the summons pursuant to Federal Rule of Civil Procedure 4(d). The request for waiver was

12 made on December 3, 2018. Accordingly, if UMC waives service, its responsive pleading will be due

13 sixty days after December 3, i.e., by February 1, 2019.

14      7. On November 15, 2018, the Court scheduled an initial Case Management Conference for

15 December 14, 2018, at 10:30 a.m. (ECF No. 9.)

16      8. Good cause exists to postpone the Case Management Conference to a later date, after service of

17 the complaint is completed. As two of the defendants have not been served, they are not expected to

18 participate in drafting a Joint Case Management Statement, nor to appear in court on December 14. It

19 may be prejudicial to those parties to bind them to a scheduling order under these circumstances.

20 Conversely, it would be inefficient to enter into a scheduling order with UMC now, and a separate

21 scheduling order with the other defendants at a later date.

22      9. The government and UMC request that the initial case management conference be set at least

23 one month after January 30, 2019, so that all parties have adequate time to confer after the United

24 States’ complaint is filed and served, and prior to the conference.

25 //

26 //

27 //

28
     18-CV-6643-MMC                       2
     STIPULATION TO POSTPONE CMC; [PROPOSED] ORDER
                Case 3:18-cv-06643-MMC Document 14 Filed 12/04/18 Page 3 of 4



 1

 2                                                          Respectfully submitted,

 3                                                          ALEX G. TSE
                                                            United States Attorney
 4

 5 Dated: December 4, 2018                   By:            /s/ Kimberly Friday
                                                            KIMBERLY FRIDAY
 6                                                          Assistant United States Attorney
                                                            Counsel for the United States
 7

 8
     Dated: December 4, 2018                 By:            /s/ Leslie Caldwell
 9                                                          LESLIE CALDWELL
                                                            Latham & Watkins, LLP
10                                                          Counsel for United Microelectronics Corporation
11

12
                                                   CERTIFICATION
13
               Pursuant to Local Rule 5-1(i)(3), the undersigned hereby attests that I have conferred with Leslie
14
     Caldwell, counsel for United Microelectronics Corporation, regarding this filing. Ms. Caldwell has
15
     represented that she concurs in the filing of this document and that I am authorized to file it on her
16
     behalf.
17
                                                            ALEX G. TSE
18                                                          United States Attorney

19 Dated: December 4, 2018                   By:            /s/ Kimberly Friday
                                                            KIMBERLY FRIDAY
20                                                          Assistant United States Attorney
21                                                          Counsel for the United States

22

23

24

25

26

27

28
     18-CV-6643-MMC                       3
     STIPULATION TO POSTPONE CMC; [PROPOSED] ORDER
            Case 3:18-cv-06643-MMC Document 14 Filed 12/04/18 Page 4 of 4



 1

 2                                         [PROPOSED] ORDER
 3     Pursuant to stipulation, it is so ordered that the Case Management Conference currently set for
 4 December 14, 2018, is hereby continued to _____________,
                                               March 15     2019., at 10:30 a.m.
 5     It is further ordered that the parties shall file a Joint Case Management Statement no later
 6   than March 8, 2019.
     SO ORDERED.
 7
     DATED: December 4, 2018
 8
                                                HO
                                                HONORABLE
                                                 ONO
                                                  NORABLE MAXINE M. CHCHESNEY
                                                                        HES
                                                                          ESN
                                                                            N
 9                                              UNITED
                                                UNITTED STATES DISTRICT JUDGE
                                                   IT                   JUDG

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     18-CV-6643-MMC                       4
     STIPULATION TO POSTPONE CMC; [PROPOSED] ORDER
